George, J.
After verdict and judgment in a libel for divorce, and during the term at which they were rendered, the defendant made a motion for new trial, which by order of the court was set down for a hearing at chambers in vacation; the order providing also for the completion of the motion and the filing of an approved brief of the evidence on the day named for the hearing of the motion. At the time and place designated in the order, the motion having been regularly called for hearing, and there being no appearance for the movant, the court, upon motion of counsel for the respondent', passed an order dismissing the motion for pew trial. Two days later, in vacation and at chambers, the movant presented to the judge a motion to reinstate the motion for a new trial; and the judge issued a rule nisi and assigned the motion to reinstate for a hearing in vacation and at chambers at a later date. When it came on for hearing on the day so fixed, the respondent through his counsel, answered the motion to reinstate and demurred thereto. The judge overruled the demurrer, passed an order reinstating the original motion for a new trial, and set the original motion for new trial for hearing on a date in vacation and at chambers. When it came on for hearing on the date so fixed, the judge passed an order overruling the motion for a new trial. The movant- therein sued out a bill of exceptions. The respondent, by cross-bill of exceptions, assigned error upon his pefidente-lite exceptions to the overruling of his demurrer to the motion to reinstate, and to the order reinstating the motion for new trial. ' Held:
1. Under the ruling in Hinson v. Tanner, 147 Ga. 804 (95 S. E. 687), and Phœnix Bank v. Whirling, 146 Ga. 163 (91 S. E. 23), and cases fhera cited, the judgment reinstating the motion for a new trial must be reversed.
2. The ruling made upon the cross-bill of exceptions disposes of the entire case; and it is unnecessary to pass upon the questions made in the main bill of exceptions.
Judgment reversed on the cross-hill of exceptions; mam hill of exceptions dismissed.

All the Justices concur.

W. II. Lasseter, Jule Felton, and Jere M. Moore, for plaintiff in error #in main bill of exceptions.
J. T. Hill and Powell & Lumsden, contra.